       Case 6:21-cv-00474-AA    Document 8    Filed 04/09/21   Page 1 of 27




KRISTEN K. WAGGONER,                  DAVID A. CORTMAN*
OR Bar No. 067077                     GA Bar No. 188810
Lead Counsel                          ALLIANCE DEFENDING FREEDOM
                                      1000 Hurricane Shoals Rd. NE
RYAN J. TUCKER*                       Suite D-1100
AZ Bar No. 034382                     Lawrenceville, GA 30043
MARK A. LIPPELMANN*                   Telephone: (770) 339-0774
AZ BAR No. 036553                     dcortman@ADFlegal.org
ALLIANCE DEFENDING FREEDOM
15100 N. 90th Street                  *Application for Admission Pending
Scottsdale, AZ 85260
Telephone: (480) 444-0020             Attorneys for Proposed Intervenor-
kwaggoner@ADFlegal.org                Defendants
rtucker@ADFlegal.org
mlippelmann@ADFlegal.org


                       UNITED STATES DISTRICT COURT

                            DISTRICT OF OREGON

                               EUGENE DIVISION


ELIZABETH HUNTER, et al.,


                        Plaintiffs,

                  v.

U.S. DEPARTMENT OF EDUCATION,             Case No. 6:21-cv-00474-AA
et al.,

                        Defendants,
                                          MOTION TO INTERVENE AND
                  v.                      MEMORANDUM IN SUPPORT
WESTERN BAPTIST COLLEGE d/b/a
CORBAN UNIVERSITY; WILLIAM
JESSUP UNIVERSITY; PHOENIX
SEMINARY,

      [Proposed] Defendant-Intervenors.




Motion to Intervene and Memorandum in Support                                 1
        Case 6:21-cv-00474-AA      Document 8     Filed 04/09/21   Page 2 of 27




                  MOTION TO INTERVENE AS DEFENDANTS

      Western Baptist College d/b/a Corban University (“Corban”), William Jessup

University (“Jessup”), and Phoenix Seminary (together, “Religious Schools”) move to

intervene as party defendants under Federal Rule of Civil Procedure 24(a) and (b).

In compliance with Local Civil Rule 7-1(a)(1)(A), counsel for Religious Schools made

a good faith effort to discuss this motion by calling the existing parties, leaving

voicemails describing Religious Schools’ intention to file a motion to intervene.

Plaintiffs oppose this motion, but following these attempts, counsel for Religious

Schools was not able to reach the defendants.

      Although Title IX generally forbids differential treatment based on sex, that

prohibition does not apply to religious educational institutions if it conflicts with

their “religious tenets.” 20 U.S.C. § 1681(a)(3) (“Religious Exemption”). Plaintiffs

oppose this accommodation and seek to delete it. But the Religious Exemption does

not protect any party to this lawsuit. And none of the current parties face the loss of

federal funding, intrusion upon their religious belief, or violations of their rights

were Plaintiffs’ lawsuit successful. Religious Schools, however, have all this at

stake. They are the direct beneficiaries of the Religious Exemption. Without it,

Religious Schools—and their students—would lose access to vital federal
educational funds. They have a right to intervene.

      Plaintiffs seek a judgment declaring that the Religious Exemption is

unconstitutional, request an injunction rescinding and prohibiting all exemptions

for religious beliefs “as applied to sexual and gender minorities,” seek vague

injunctive relief for institutions to “respect” students’ sexual or gender identities,

and ask the Court to mandate the U.S. Department of Education (“Department”) to

disregard religious institutions’ beliefs in connection with Title IX. Religious Schools

are educational institutions controlled by religious organizations. They are exempt

from Title IX and its accompanying regulations to the extent those laws are


Motion to Intervene and Memorandum in Support                                            2
        Case 6:21-cv-00474-AA       Document 8     Filed 04/09/21   Page 3 of 27




interpreted to curtail Religious Schools’ freedom to act in accordance with their

religious convictions. And Religious Schools’ sincere religious beliefs conflict with

application of Title IX to the extent that Title IX’s definition of “sex” is interpreted

to include “sexual orientation” and “gender identity.” As such, Religious Schools

directly benefit from the Religious Exemption, and disposing of this action could

significantly impair their statutory and constitutional rights. Indeed, Plaintiffs’

Class Action Complaint admits that one of the Religious Schools—Corban

University—currently benefits from the Religious Exemption. Compl. ¶ 10.

      As set forth in the memorandum below, Religious Schools satisfy the

requirements for intervention of right under Rule 24(a). Their motion is timely

because Plaintiffs filed their Class Action Complaint less than 2 weeks ago and no

party has filed a responsive pleading. Because Religious Schools stand to lose their

longstanding access to religious exemptions under Title IX, they have a substantial

interest in the subject matter of this case and the outcome of this matter may

impair their interests. And Religious Schools’ interests will not be adequately

represented by the named parties because federal officials representing the

Department cannot raise First Amendment defenses and do not have the same

interests as religious educational institutions who stand to lose the Religious
Exemption.

      Alternatively, Religious Schools also meet the requirements for permissive

intervention under Rule 24(b). Religious Schools seek to defend the challenged

Religious Exemption from the beginning of the lawsuit, so this filing is timely, and

their participation will cause no undue delay or prejudice to the original parties.

Religious Schools’ legal position in support of the religious exemption also “shares

with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

      So as not to delay the proceedings or prejudice the original parties, and to

ensure the earliest opportunity to participate in this case, Religious Schools have


Motion to Intervene and Memorandum in Support                                              3
        Case 6:21-cv-00474-AA       Document 8     Filed 04/09/21    Page 4 of 27




moved to intervene before the government’s filing of any responsive pleading.

Consistent with the Ninth Circuit’s practical approach to interpreting Rule 24(c),

Religious Schools have not included a proposed pleading with their motion, which

itself notifies the existing parties of Religious Schools’ interests in the litigation. See

Ctr. for Biological Diversity v. Jewell, No. CV-15-00019-TUC-JGZ, 2015 WL

13037049, at *1 (D. Ariz. May 12, 2015) (“[W]ithin the Ninth Circuit, failure to

comply with the technical requirements of Rule 24, by failing to attach a pleading,

will not affect the outcome of a motion for intervention, assuming the motion

otherwise meets Rule 24’s substantive requirements.). Having provided the parties

with notice of their interest in this action, as well as their intent to defend the

constitutionality of the challenged Religious Exemption, Religious Schools intend to

file a responsive pleading or motion on or before the government’s deadline to do so,

or as otherwise instructed by the Court.

       WHEREFORE, Religious Schools respectfully request that the Court grant

their motion, allowing them to intervene as defendants and uphold their

constitutional and statutory rights.




Motion to Intervene and Memorandum in Support                                             4
            Case 6:21-cv-00474-AA                 Document 8            Filed 04/09/21           Page 5 of 27




                                            TABLE OF CONTENTS


MOTION TO INTERVENE AS DEFENDANTS........................................................... 2

TABLE OF CONTENTS ................................................................................................ 5

TABLE OF AUTHORITIES........................................................................................... 6

INTRODUCTION .......................................................................................................... 8

STATEMENT OF FACTS .............................................................................................. 8

         A. The Religious Schools and their religious beliefs ......................................... 8

         B. Title IX and its Religious Exemption .......................................................... 12
         C. This lawsuit ................................................................................................. 14

ARGUMENT ................................................................................................................ 15

I.      Religious Schools are entitled to intervene as a matter of right...................... 16

         A. Religious Schools’ motion is timely. ............................................................ 16

         B. Religious Schools directly benefit from the challenged Religious

              Exemption and thus have important, legally protected interests at stake

              in this case. .................................................................................................. 17

         C. Religious Schools’ ability to protect their interests may be impaired. ...... 19

         D. No existing parties adequately represent Religious Schools’ interests. .... 20

II.     Alternatively, Religious Schools satisfy the requirements for permissive

         intervention. ...................................................................................................... 25

CONCLUSION............................................................................................................. 25

CERTIFICATE OF SERVICE ..................................................................................... 27




Motion to Intervene and Memorandum in Support                                                                                  5
            Case 6:21-cv-00474-AA                  Document 8            Filed 04/09/21           Page 6 of 27



                                          TABLE OF AUTHORITIES

Cases

California Dump Truck Owners Association v. Nichols,
      275 F.R.D. 303 (E.D. Cal. 2011) ....................................................................... 24

California ex rel. Lockyer v. United States,
      450 F.3d 436 (9th Cir. 2006) ....................................................................... 17, 19

Center for Biological Diversity v. Jewell,
      No. CV-15-00019-TUC-JGZ, 2015 WL 13037049 (D. Ariz. May 12,
      2015) .................................................................................................................... 4

Citizens for Balanced Use v. Montana Wilderness Association,
       647 F.3d 893 (9th Cir. 2011) ....................................................................... 19, 24

Donnelly v. Glickman,
     159 F.3d 405 (9th Cir. 1998) ............................................................................. 16

Forest Conservation Council v. United States Forest Service,
       66 F.3d 1489 (9th Cir. 1995) ................................................................. 15, 19, 24

Idaho Farm Bureau Federation v. Babbitt,
      58 F.3d 1392 (9th Cir. 1995) ............................................................................. 16

League of United Latin American Citizens v. Wilson,
     131 F.3d 1297 (9th Cir. 1997) ........................................................................... 16

Prete v. Bradbury,
       438 F.3d 949 (9th Cir. 2006) ............................................................................. 16

Smith v. Los Angeles Unified School District,
      830 F.3d 843 (9th Cir. 2016) ............................................................................. 16

Southwest Center for Biological Diversity v. Berg,
     268 F.3d 810 (9th Cir. 2001) ....................................................................... 17, 24

Trbovich v. United Mine Workers of America,
      404 U.S. 528 (1972) ........................................................................................... 20

United States v. Alisal Water Corporation,
      370 F.3d 915 (9th Cir. 2004) ............................................................................. 15

Wilderness Society v. United States Forest Service,
      630 F.3d 1173 (9th Cir. 2011) ........................................................................... 15



Motion to Intervene and Memorandum in Support                                                                                   6
            Case 6:21-cv-00474-AA                 Document 8           Filed 04/09/21           Page 7 of 27




Statutes

28 C.F.R. Part 41 ......................................................................................................... 23

34 C.F.R. Part 106 ....................................................................................................... 12

34 C.F.R. § 106.12 ............................................................................................ 13, 14, 20

86 Fed. Reg. 7023 ................................................................................................... 21, 22

86 Fed. Reg. 13803 ....................................................................................................... 22

Fed. R. Civ. P. 24(a)(2) .............................................................................................. 3,15

20 U.S.C. § 1681 ....................................................................................................... 2, 12

20 U.S.C. § 1682 ........................................................................................................... 20


Other Authorities

Biden-Harris, The Biden Plan to Advance LGBTQ+ Equality in America and
      Around the World, https://joebiden.com/lgbtq-policy/...................................... 20

Application of Bostock v. Clayton County to Title IX of the Education
      Amendments of 1972 (Mar. 26, 2021), ............................................................. 23




Motion to Intervene and Memorandum in Support                                                                                7
        Case 6:21-cv-00474-AA     Document 8     Filed 04/09/21   Page 8 of 27




                                 INTRODUCTION

      The very existence of Title IX’s Religious Exemption is at stake here, yet none

of the current parties are religious educational institutions that benefit from this

exemption. This case asks whether the Department may continue to grant and

recognize religious exemptions enshrined in Title IX and required by the

Constitution and the Religious Freedom Restoration Act. Religious Schools are

Christian universities and seminaries that qualify for the Religious Exemption.

Each holds, teaches, and strives to live consistent with perennial Christian beliefs

about sex, gender, anthropology, marriage, and sexual morality. But Plaintiffs claim

these beliefs deserve no protection. They ask the Court to declare the Religious

Exemption unconstitutional and seek a permanent injunction rescinding and

prohibiting religious exemptions for institutions that hold beliefs about marriage,

sexuality, and gender disfavored by some. See Compl. at 66.

      The Court should not assess the Religious Exemption’s constitutionality

without hearing from the very institutions the exemption was designed to protect.

Because Religious Schools satisfy Rule 24’s requirements, the Court should grant

this motion to intervene.

                             STATEMENT OF FACTS
      A.     The Religious Schools and their religious beliefs

      Corban is a Christian non-profit university in Salem, Oregon, which traces its

history back to 1935.1 Declaration of Sheldon C. Nord, Ph.D., ¶¶ 2-3. Corban’s

mission is to educate Christians who will make a difference in the world for Jesus

Christ. Id. ¶ 7. In 1985, the Department’s Office for Civil Rights granted Corban an

assurance of religious exemption from Title IX (under its prior name, “Western

Baptist College”). Id. ¶ 4. The Department recognized that the university was

1In accordance with Local Civil Rule 10-3(a), the above-referenced declarations are
contemporaneously filed as separate documents.


Motion to Intervene and Memorandum in Support                                          8
        Case 6:21-cv-00474-AA      Document 8     Filed 04/09/21   Page 9 of 27




controlled by a religious organization and that it held religious tenets that conflict

with Title IX, including the university’s ability to take disciplinary action against

students for violation of its religious beliefs on sexual morality. Id. Today, Corban is

“controlled by a religious organization” under the meaning of Title IX. Corban

requires its faculty and students to engage in religious practices of, and espouse a

personal belief in, the Christian religion. Id. ¶ 5. Corban’s bylaws include a

doctrinal statement of faith and standards of conduct, and require that its faculty,

employees, and students agree to comply with the statement of faith and standards

of conduct. Id. Corban has published its bylaws articulating the university’s

statement of faith and institutional mission—approved by the Board of Trustees—

that includes, refers to, and is predicated upon Christian beliefs and teachings. Id.

      Jessup is a religious nonprofit, Christ-centered institution of higher learning

based in Rocklin, California, which traces its history back to 1939. Declaration of

John Jackson, Ph.D., ¶¶ 2, 5. In 2016, Jessup sought and received confirmation

from the Department that it is exempt from Title IX and its accompanying

regulations to the extent that they are interpreted to curtail Jessup’s freedom to act

in accordance with its religious convictions. Id. ¶ 3. Specifically, the Department’s

Office of Civil Rights sent Jessup a letter acknowledging that the University was
exempted from those provisions “to the extent that they prohibit discrimination on

the basis of gender identity, sexual orientation, or abortion and compliance would

conflict with the controlling organization’s religious tenets.” Id. ¶ 27. Jessup is

“controlled by a religious organization” within the meaning of Title IX. Jessup is

affiliated with the Independent Christian Church (“ICC”) and the non-

denominational Restoration Movement, so Jessup explicitly identifies itself as non-

denominationally Christian. Jessup’s bylaws recognize its historic connection and

ongoing commitment to the Restoration Movement, the tenets of which are woven

into Jessup’s mission and statement of faith. Id. ¶¶ 9-11.


Motion to Intervene and Memorandum in Support                                            9
        Case 6:21-cv-00474-AA      Document 8     Filed 04/09/21    Page 10 of 27




       Phoenix Seminary is a Protestant, evangelical, graduate-level seminary that

has operated in Phoenix, Arizona, and traces its history back to 1987. Declaration of

Brian Arnold, Ph.D., ¶¶ 2-3. Phoenix Seminary’s mission is to train men and women

for Christ-centered ministry for the building up of healthy churches in Phoenix and

the world. Id. ¶ 9. Phoenix Seminary is “controlled by a religious organization”

within the meaning of Title IX because it is a school of divinity, offering the

following degree programs: Master of Divinity (M.Div.); Doctor of Ministry (D.Min.);

Master of Theology (Th.M.); Master of Arts in Counseling (M.A.C.); Master of Arts

in Ministry (M.A.M.); Master of Arts (Biblical and Theological Studies); and

Graduate Diploma in Biblical and Theological Studies. Id. ¶ 11.

       Collectively, Religious Schools exist as institutions of higher education to

speak, spread, teach, and live out the Christian faith. Nord Decl. ¶ 7; Jackson Decl.

¶ 7; Arnold Decl. ¶ 9. Religious Schools hold and teach Christian doctrines,

including ancient and perennial beliefs regarding sex, gender, marriage, and sexual

morality. Nord Decl. ¶ 9; Jackson Decl. ¶¶ 20-21; Arnold Decl. ¶ 20. Specifically,

Religious Schools believe and teach that sexual activity should only occur in the

context of a lifelong marriage between one man and one woman. Nord Decl. ¶ 9;

Jackson Decl. ¶ 20; Arnold Decl. ¶ 20. Religious Schools also believe and teach that
God wonderfully and immutably creates each human person as either male or

female, and that each person should live in accordance with their biological sex.

Nord Decl. ¶ 9; Jackson Decl. ¶ 21; Arnold Decl. ¶ 20.

       Religious Schools’ religious beliefs regarding gender and human sexuality

conflict with application of Title IX to the extent that Title IX’s definition of “sex” is

interpreted to include “sexual orientation” and “gender identity.” Nord Decl. ¶ 6;

Jackson Decl. ¶ 4; Arnold Decl. ¶ 8. Consistent with their religious convictions,

Religious Schools engage in the following:




Motion to Intervene and Memorandum in Support                                           10
         Case 6:21-cv-00474-AA    Document 8     Filed 04/09/21   Page 11 of 27




     •    Religious Schools require and offer courses where their faculty teach and

          discuss Christian doctrines on gender and human sexuality, encourage

          students to refrain from sexual activity outside of a lifelong marriage

          between one man and one woman, and inspire students to gratefully

          accept and live in accordance with the biological sex that each individual

          receives as a gift from God. Nord Decl. ¶ 10; Jackson Decl. ¶ 25; Arnold

          Decl. ¶ 22.

     •    Religious Schools require and encourage students to attend religious

          chapel services, where ministers and faculty teach Christian doctrines,

          including encouraging students to live consistent with Biblical views on

          marriage and human sexuality, encouraging students to reserve sexual

          activity for marriage between a man and a woman, and encouraging

          students to live consistent with the biological sex they received as a gift

          from God. Nord Decl. ¶ 16; Jackson Decl. ¶ 25.

     •    Religious Schools publish policies and handbooks containing their

          statements of faith and codes of conduct (including dress codes).

          Consistent with Religious Schools’ religious beliefs, these policies

          articulate Religious Schools’ beliefs on gender and human sexuality, state
          that sexual activity should only occur between a married husband and

          wife, and state that individuals should live in accordance with their

          biological sex. Nord Decl. ¶ 31; Jackson Decl. ¶ 25; Arnold Decl. ¶ 20.

     •    Religious Schools provide counseling services to their students, covering a

          wide range of topics and issues, including career counseling, conflict

          resolution, eating disorders, depression, anxiety, domestic abuse, loss and

          grieving, pregnancy and abortion counseling, time management, stress

          management, alcohol abuse, substance abuse, human sexuality, sexual

          identity, pornography addiction, and sex addiction. Consistent with


Motion to Intervene and Memorandum in Support                                           11
          Case 6:21-cv-00474-AA     Document 8    Filed 04/09/21   Page 12 of 27




           Religious Schools’ religious beliefs, counselors advise that sexual activity

           should be reserved for marriage and that individuals should live in

           accordance with their biological sex. Nord Decl. ¶¶ 27, 31; Jackson Decl. ¶

           23; Arnold Decl. ¶ 19.

      •    Religious Schools separate some of their facilities (including residence hall

           spaces, restrooms, and locker rooms) in accordance with individuals’

           biological sex. Nord Decl. ¶ 31; Jackson Decl. ¶ 26; Arnold Decl. ¶ 29.

      •    Religious Schools separate athletic teams and competitions in accordance

           with individuals’ biological sex. Nord Decl. ¶ 31; Jackson Decl. ¶ 26.

      Religious Schools are recipients of federal funds. Nord Decl. ¶ 29; Jackson

Decl. ¶ 31; Arnold Decl. ¶ 8. If Religious Schools were no longer eligible for a

religious exemption under Title IX, the loss of enrollment and federal funding would

severely threaten their institutions and limit their students’ ability to attend the

school of their choice. Nord Decl. ¶ 32; Jackson Decl. ¶ 32; Arnold Decl. ¶ 31.

      B.      Title IX and its Religious Exemption

      Title IX generally provides that “[n]o person in the United States shall, on

the basis of sex, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or activity receiving
Federal financial assistance, . . . .” 20 U.S.C. § 1681(a). But this prohibition does not

apply across the board; indeed, Title IX enumerates nine exceptions. Id. One

guarantees religious freedom: the law’s requirements “shall not apply to an

educational institution which is controlled by a religious organization if the

application of this subsection would not be consistent with the religious tenets of

such organization.” Id. at § 1681(a)(3). The rest carve out exemptions for a variety of

secular reasons. See id. at § 1681(a)(1)-(9).

      The Department is responsible for the administration and enforcement of

Title IX and its implementing regulations, 34 C.F.R. Part 106. Under the


Motion to Intervene and Memorandum in Support                                           12
        Case 6:21-cv-00474-AA        Document 8   Filed 04/09/21   Page 13 of 27




implementing regulations, an educational institution may assert the Religious

Exemption without making a formal request for recognition by the Department.

34 C.F.R. § 106.12(b). However, an educational institution may obtain formal

assurance that it is exempt by submitting a written statement from the institution’s

highest-ranking official to the Department’s Assistant Secretary of the Office for

Civil Rights, identifying the provisions of Title IX that conflict with specific tenets of

the religious organization. Id.

      Under the Department’s regulations, an educational institution may

establish that it is controlled by a religious organization—and is therefore eligible

for the Religious Exemption—by demonstrating one or more of the following:

      1. That the educational institution is a school or department of divinity;

      2. That the educational institution requires its faculty, students, or

          employees to be members of, or otherwise engage in religious practices of,

          or espouse a personal belief in, the religion of the organization by which it

          claims to be controlled;

      3. That the educational institution, in its charter or catalog, or other official

          publication, contains an explicit statement that it is controlled by a

          religious organization or an organ thereof, or is committed to the doctrines
          or practices of a particular religion, and the members of its governing body

          are appointed by the controlling religious organization or an organ

          thereof, and it receives a significant amount of financial support from the

          controlling religious organization or an organ thereof;

      4. That the educational institution has a doctrinal statement or a statement

          of religious practices, along with a statement that members of the

          institution community must engage in the religious practices of, or

          espouse a personal belief in, the religion, its practices, or the doctrinal

          statement or statement of religious practices;


Motion to Intervene and Memorandum in Support                                           13
        Case 6:21-cv-00474-AA       Document 8     Filed 04/09/21   Page 14 of 27




      5. That the educational institution has a published institutional mission that

           is approved by the governing body of an educational institution and that

           includes, refers to, or is predicated upon religious tenets, beliefs, or

           teachings; or

      6. Other evidence sufficient to establish that an educational institution is

           controlled by a religious organization, pursuant to 20 U.S.C. 1681(a)(3).

34 C.F.R. § 106.12(c).

      C.      This lawsuit

      Thirty-three (33) individually named plaintiffs filed a Class Action Complaint

on March 29, 2021. Plaintiffs allege that they are current or former students of

private religious educational institutions that receive federal funding. See

Compl. ¶1. Plaintiffs assert that many of these institutions qualify for Title IX’s

Religious Exemption and hold religious views that require or allow differential

treatment on the basis of sexual orientation, gender identity, and gender

expression. See, e.g., Compl. ¶¶ 52, 71, 88, 121, 162, 179, 192, 220, 385, 397.

Plaintiffs claim that Title IX’s Religious Exemption improperly protects the right of

these educational institutions to hold, teach, and act in accordance with certain

religious views about marriage, gender, and human sexuality. See id. ¶ 3.
      Plaintiffs assert that the Religious Exemption violates the Establishment

Clause, the Equal Protection Clause, and Plaintiffs’ substantive due process rights.

Id. ¶¶ 492-524. Plaintiffs request various forms of relief, including: (1) an order that

this case may be maintained as a class action; (2) judgment declaring that the

Religious Exemption is unconstitutional as applied to “sexual and gender minority

students;” (3) a permanent injunction prohibiting the Department from granting

further religious exemptions as applied to “sexual and gender minority students;”

(4) a permanent injunction rescinding all prior religious exemptions that affect

“sexual and gender minority students;” (5) a permanent injunction mandating that


Motion to Intervene and Memorandum in Support                                          14
        Case 6:21-cv-00474-AA     Document 8     Filed 04/09/21   Page 15 of 27




the Department make no distinction between secular and religious educational

institutions in evaluating Title IX complaints from “sexual and gender minority

students;” and (6) a permanent injunction “[r]equiring the Department to ensure

that all federally-funded educational institutions respect the sexual orientation,

gender identity and gender expression of their students.” Id. at 66.

                                    ARGUMENT

      Federal Rule of Civil Procedure 24 allows both intervention as of right and

permissive intervention. The Ninth Circuit liberally evaluates these requirements

in favor of granting intervention. “[T]he requirements for intervention are broadly

interpreted in favor of intervention,” United States v. Alisal Water Corp., 370 F.3d

915, 919 (9th Cir. 2004), precisely because a “liberal policy in favor of intervention

serves both efficient resolution of issues and broadened access to the courts.” Forest

Conservation Council v. United States Forest Serv., 66 F.3d 1489, 1496 n.8 (9th Cir.

1995) (internal citation omitted) (abrogated by further broadening of intervention

under a specific statute in Wilderness Soc’y v. United States Forest Serv., 630 F.3d

1173 (9th Cir. 2011)).

      Religious Schools satisfy the requirements for intervention as of right and

permissive intervention as party defendants. This case concerns the statutory and
constitutional rights of religious educational institutions and the Executive

Branch’s ability to ignore a clear Congressional mandate accommodating religion.

Plaintiffs ask this Court to declare the Religious Exemption unconstitutional, and to

the extent that the exemption has allowed religious schools and seminaries to follow

their beliefs about human anthropology and sexual morality, to rescind all prior

religious exemptions and prohibit them in the future. This case thus directly

concerns the rights of religious institutions like Religious Schools that directly

benefit from the challenged exemption. This Court should grant intervention to




Motion to Intervene and Memorandum in Support                                          15
        Case 6:21-cv-00474-AA      Document 8    Filed 04/09/21   Page 16 of 27




Religious Schools, as the parties best equipped to defend their own constitutional

and statutory rights.

I.    Religious Schools are entitled to intervene as a matter of right.

      Given the Ninth Circuit’s liberal policy favoring intervention, courts broadly

construe the following four criteria when evaluating intervention requests under

Fed. R. Civ. P. 24(a)(2): (1) the application must be timely; (2) the applicant must

have a significant protectable interest in the action; (3) the disposition of the action

may, as a practical matter, impair or impede the applicant’s ability to protect its

interest; and (4) the existing parties may not adequately represent the applicant’s

interest. See Prete v. Bradbury, 438 F.3d 949, 954 (9th Cir. 2006); see also Donnelly

v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998). Courts “are guided primarily by

practical and equitable considerations” in assessing these criteria. Donnelly, 159

F.3d at 409.

      A.       Religious Schools’ motion is timely.

      The Ninth Circuit gauges timeliness using “three factors: (1) the stage of the

proceeding at which an applicant seeks to intervene; (2) the prejudice to other

parties; and (3) the reason for and length of the delay.” League of United Latin

Am. Citizens v. Wilson, 131 F.3d 1297, 1302 (9th Cir. 1997) (cleaned-up). Even a
motion filed four months after a lawsuit begins is considered filed at “a very early

stage” in the Ninth Circuit. Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392,

1397 (9th Cir. 1995).

      Here, Religious Schools filed their motion less than two weeks after

Plaintiffs filed their Class Action Complaint. No Defendant has yet filed an

answer, and Religious Schools do not seek to alter any Court deadlines, so no party

can possibly be prejudiced. See Smith v. Los Angeles Unified Sch. Dist., 830 F.3d

843, 857 (9th Cir. 2016) (holding that “the only ‘prejudice’ that is relevant under




Motion to Intervene and Memorandum in Support                                          16
        Case 6:21-cv-00474-AA      Document 8     Filed 04/09/21   Page 17 of 27




this factor is that which flows from [the] prospective intervenor’s” delay) (citation

omitted). Religious Schools have therefore satisfied the timeliness factors.

      B.     Religious Schools directly benefit from the challenged

             Religious Exemption and thus have important, legally

             protected interests at stake in this case.

      Second, Religious Schools have a legally protected interest as the direct

beneficiaries of the Religious Exemption. A proposed intervenor will be found to

have a “significant protectable interest in an action if (1) it asserts an interest that

is protected under some law, and (2) there is a relationship between its legally

protected interest and the plaintiff’s claim.” Cal. ex rel. Lockyer v. United States,

450 F.3d 436, 441 (9th Cir. 2006) (quoting Donnelly, 159 F.3d at 409). Granting

intervention is particularly appropriate where “the injunctive relief sought by the

plaintiffs will have direct, immediate, and harmful effects upon [the proposed

intervenor’s] legally protectable interests.” Southwest Ctr. for Biological Diversity v.

Berg, 268 F.3d 810, 818 (9th Cir. 2001) (quoting Forest Conservation Council, 66

F.3d at 1494). Specifically, Religious Schools have statutory interests under Title

IX’s Religious Exception and under the Religious Freedom Restoration Act, and

they have constitutional interests under the First Amendment.

      This lawsuit takes aim at some of Religious Schools’ most foundational

interests. Plaintiffs seek an injunction rescinding and prohibiting all religious

exemptions under Title IX for religious educational institutions holding beliefs

that Plaintiffs consider objectionable. Plaintiffs also seek a declaratory judgment

to nullify the Religious Exemption altogether. Simply put, the requested relief

would force Religious Schools to choose between violating their religious

convictions and foregoing religious speech about important issues like sex, gender,

anthropology, marriage, and sexual morality, and losing critical federal funding




Motion to Intervene and Memorandum in Support                                           17
          Case 6:21-cv-00474-AA     Document 8   Filed 04/09/21   Page 18 of 27




for their institutions and students. That not only violates the express text of Title

IX and Congress’ intent, but it also violates Religious Schools’ rights under the

First Amendment and the Religious Freedom Restoration Act (RFRA).

      Specifically, the requested relief would compromise Religious Schools’ ability

to operate their institutions in accord with their religious convictions, including

but not limited to the following:

      •       Oral and written speech in chapel, in the classroom, in confidential

              student counseling, and in school policies and handbooks—all of which

              encourage students to live consistently with Biblical views on marriage

              and human sexuality, to reserve sexual activity for marriage between a

              man and a woman, and to live consistently with the biological sex they

              received as a gift from God;

      •       Standards of conduct (including dress codes) for faculty, students, and

              staff to cultivate and reflect the Christian faith, including doctrines on

              sex, gender, marriage, sexual morality, and gender identity;

      •       Separation based on biological sex for certain facilities, including

              residence halls, restrooms, and locker rooms;

      •       Separation based on biological sex for certain activities, including sex-

              separated athletic teams.

The requested relief would force Religious Schools to decide between abandoning

their religious convictions or forfeiting federal funding. The requested relief also

presents an impossible situation for many of Religious Schools’ students, especially

those with limited means, who want to attend institutions with Christian

convictions yet need federal assistance to pursue higher education at all.

      Because the requested relief would clearly have “direct, immediate, and
harmful effects upon” Religious Schools, the significant protectable interest factor




Motion to Intervene and Memorandum in Support                                           18
           Case 6:21-cv-00474-AA     Document 8     Filed 04/09/21   Page 19 of 27




is satisfied. See, e.g., Lockyer, 450 F.3d at 441 (finding a significant protectable

interest where federal law “provide[d] an important layer of protection” to

intervenors, and where intervenors would “likely . . . be forced to choose between

adhering to their beliefs and losing their professional licenses” in the event such a

law were to be struck down as a result of the underlying litigation). Indeed, it is

difficult to imagine a case where this factor is more clearly met than here.

          C.    Religious Schools’ ability to protect their interests may be

                impaired.

          A significantly protectable interest is closely linked with the third

requirement for intervention of right—that the outcome of the challenge may

impair the proposed intervenor’s interest. Indeed, once a court finds that the

intervenor has a protectable interest in the litigation, it should have “little difficulty

concluding that the disposition of th[e] case may, as a practical matter, affect” the

intervenor. Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893,

898 (9th Cir. 2011) (citation omitted).

          Here, the possibility of impairment is obvious. If Plaintiffs prevail, Religious

Schools would be stripped of an important statutory exemption that allows them to

operate consistently with their religious convictions, unhindered by the existential
threat associated with loss of federal funding for the school and its students. And if

Religious Schools are not permitted to intervene, they may “have no legal means to

challenge [any] injunction” that might be granted by this Court. Forest Conservation

Council, 66 F.3d at 1498; see Lockyer, 450 F.3d at 443 (finding impairment where

proposed intervenors would have “no alternative forum . . . [to] . . . contest [the]

interpretation” of a law that was “struck down” or had its “sweep [] substantially

narrowed”). Under these circumstances, Religious Schools satisfy the impairment

factor.




Motion to Intervene and Memorandum in Support                                            19
       Case 6:21-cv-00474-AA       Document 8   Filed 04/09/21   Page 20 of 27




      D.     No existing parties adequately represent Religious Schools’

             interests.

      To satisfy this factor, an intervenor need only “show [] that representation of

[its] interest ‘may be’ inadequate,” and “the burden of making that showing should

be treated as minimal.” Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538

n.10 (1972) (emphasis added). As demonstrated below, Religious Schools’ interests

are not adequately represented by any party in this action.

      Both the Department and its Acting Assistant Secretary for the Office for

Civil Rights are currently charged with effectuating section 1681(a), which includes

the Religious Exemption. See 20 U.S.C. § 1682; 34 C.F.R. § 106.12. The Ninth

Circuit has yet to address whether Title IX’s prohibition against discrimination “on

the basis of sex” includes discrimination based on sexual orientation or gender

identity. The answer to that question controls whether this Court should reach

Plaintiffs’ challenge to the religious exemption in Title IX and its implementing

regulations. And the Department will likely take the position in this case that Title

IX’s prohibition against sex discrimination includes discrimination based on sexual

orientation and gender identity.

      In campaigning for President, then-candidate Joseph R. Biden, Jr. promised
that he would “take action using his executive authority” to “immediately reverse”

what he claimed were the “discriminatory actions of the Trump-Pence

Administration” and “then go further to end discrimination against LGBTQ+

individuals.”2 Toward that aim, then-Candidate Biden proclaimed that he would

“reinstate the Obama-Biden guidance revoked by the Trump-Pence Administration,

which will restore transgender students’ access to sports, bathrooms, and locker

rooms in accordance with their gender identity” and would “direct his Department

2Biden-Harris, The Biden Plan to Advance LGBTQ+ Equality in America and
Around the World, https://joebiden.com/lgbtq-policy/ (last viewed Apr. 8, 2021).


Motion to Intervene and Memorandum in Support                                       20
       Case 6:21-cv-00474-AA       Document 8    Filed 04/09/21    Page 21 of 27




of Education to vigorously enforce and investigate violations of transgender

students’ civil rights.” Biden-Harris, supra note 1. Mr. Biden also added that he

would “end the misuse of broad [religious] exemptions to discriminate.” Id.

      Immediately after taking office, President Biden signed Executive Order

13,988 of January 20, 2021 (Preventing and Combatting Discrimination on the

Basis of Gender Identity or Sexual Orientation). See 86 Fed. Reg. 7023 (Jan. 25,

2021). That order declares:

             A.     “It is the policy of my Administration to prevent and combat

      discrimination on the basis of gender identity or sexual orientation, and to fully

      enforce Title VII and other laws that prohibit discrimination on the basis of

      gender identity or sexual orientation. It is also the policy of my Administration

      to address overlapping forms of discrimination.” Id., § 1.

             B.     “Under [the reasoning of Bostock v. Clayton County, 590 U.S. __,

      140 S. Ct. 1731 (2020)], laws that prohibit sex discrimination—including Title

      IX of the Education Amendments of 1972, as amended (20 U.S.C. 1681 et seq.),

      the Fair Housing Act, as amended (42 U.S.C. 3601 et seq.), and section 412 of

      the Immigration and Nationality Act, as amended (8 U.S.C. 1522), along with

      their respective implementing regulations—prohibit discrimination on the
      basis of gender identity or sexual orientation, so long as the laws do not contain

      sufficient indication to the contrary.” Id. (emphasis added).

             C.     “The head of each agency shall, as soon as practicable and in

      consultation with the Attorney General, as appropriate, review all existing

      orders, regulations, guidance documents, policies, programs or other agency

      actions (‘agency actions’) that: (i) were promulgated or are administered by the

      agency under Title VII or any other statute or regulation that prohibits sex

      discrimination . . . ; and (ii) are or may be inconsistent with the policy set forth

      in section 1 of this order.” Id. § 2(a).


Motion to Intervene and Memorandum in Support                                          21
        Case 6:21-cv-00474-AA       Document 8      Filed 04/09/21   Page 22 of 27




              D.     “The head of each agency shall, as soon as practicable and as

       appropriate and consistent with applicable law, including the Administrative

       Procedure Act (5 U.S.C. 551 et seq.), consider whether to revise, suspend, or

       rescind such agency actions, or promulgate new agency actions, as necessary

       to fully implement statutes that prohibit sex discrimination and the policy set

       forth in section 1 of this order.” Id. § 2(b).

              E.     “The head of each agency shall, as soon as practicable, also

       consider whether there are additional actions that the agency should take to

       ensure that it is fully implementing the policy set forth in section 1 of this

       order. If an agency takes an action described in this subsection or subsection

       (b) of this section, it shall seek to ensure that it is accounting for, and taking

       appropriate steps to combat, overlapping forms of discrimination, such as

       discrimination on the basis of race or disability.” Id. § 2(c).

The White House thus began requiring every federal agency to implement

Executive Order 13988 in every civil rights law.

       But Executive Order 13988 was not the President’s last statement on Title

IX. On March 8, 2021, President Biden issued an Executive Order announcing that

“[i]t is the policy of my Administration that all students should be guaranteed an
educational environment free from discrimination on the basis of sex . . . including

discrimination on the basis of sexual orientation or gender identity.” Exec. Order

14021, 86 Fed. Reg. 13803, § 1 (Mar. 8, 2021). “[T]his guarantee,” the Order

declares, “is codified, in part, in Title IX . . . , which prohibits discrimination on the

basis of sex in education programs or activities receiving Federal financial

assistance.” Id. (emphasis added). The Order directs the Secretary of Education to

“consider suspending, revising, or rescinding” any regulations or agency actions that

are inconsistent with the policy set forth above. Id. at § 2(a)(iii). And just this week,

on April 6, 2021, the Secretary of Education published a letter announcing that, as


Motion to Intervene and Memorandum in Support                                           22
          Case 6:21-cv-00474-AA     Document 8      Filed 04/09/21   Page 23 of 27




required by the Executive Order, the Department’s Office for Civil Rights is

undertaking a comprehensive review of existing regulations, orders, guidance,

policies, and other similar agency actions, including Title IX regulations. Dept. of

Educ. Ltr. Regarding Exec. Order 14,021, attached as Exhibit 1.

        In addition, the United States Department of Justice—the agency charged

with coordinating the implementation and enforcement of the nation’s

nondiscrimination laws and who will likely represent the Department in this

lawsuit3—has recently stated its view that discrimination “on the basis of sex”

under Title IX includes discrimination based on sexual orientation and gender

identity. See Pamela S. Karlan, Principal Deputy Assistant General, Application of

Bostock v. Clayton County to Title IX of the Education Amendments of 1972 (Mar.

26, 2021), available at https://www.justice.gov/crt/page/file/1383026/download (last

visited Apr. 8, 2021). In her March 26, 2021 memorandum to federal agency civil

rights directors, Ms. Karlan states: “After considering the text of Title IX, Supreme

Court caselaw, and developing jurisprudence in this area, the [Civil Rights] Division

[of the Department of Justice] has determined that the best reading of Title IX’s

prohibition on discrimination ‘on the basis of sex’ is that it includes discrimination

on the basis of gender identity and sexual orientation.” Id. at 2. Ms. Karlan offers
her memorandum as “a starting point for . . . agencies to ensure the consistent and

robust enforcement of Title IX . . . .” Id. at 3.

        Because the President has ordered the current defendants to review and

rescind regulations conflicting with his Administration’s policy expanding the

definition of sex discrimination to include sexual orientation and gender identity,

and because the Department has already begun reviewing Title IX regulations for




3   See Executive Order 12250 of November 2, 1980, 28 C.F.R. Part 41, App. A.


Motion to Intervene and Memorandum in Support                                          23
        Case 6:21-cv-00474-AA      Document 8     Filed 04/09/21   Page 24 of 27




potential rescission, the current defendants will not defend the Religious Exemption

as vigorously as Religious Schools.

      Moreover, the federal government’s “representation of the public interest” is

not “identical to the individual parochial interest” of Religious Schools. Citizens for

Balanced Use, 647 F.3d at 899 (internal quotations and citations omitted). This

distinction by itself justifies a grant of intervention. See Forest Conservation, 66

F.3d at 1499 (finding minimal burden of establishing inadequate representation

was met where federal government defendant was “not charged with a duty to

represent . . . asserted interests [of proposed intervenor] in defending against. . .

injunction”); see also Cal. Dump Truck Owners Ass’n v. Nichols, 275 F.R.D. 303, 308

(E.D. Cal. 2011) (even when government agency and proposed intervenor shared the

same “ultimate objective,” finding inadequate representation where the former’s

interest was generally to account for the “economic impact its rules [would] have on

the state as a whole,” while the latter’s interests were “more ‘narrow and

parochial’”) (emphasis added). Indeed, “[i]nadequate representation is most likely to

be found when the applicant asserts a personal interest that does not belong to the

general public.” Forest Conservation, 66 F.3d at 1499 (quoting 3B Moore’s Federal

Practice, ¶ 24.07[4] at 24–78 (2d ed. 1995)). That is particularly the case here,
where Religious Schools seek to protect their interest to follow and teach their

religious beliefs without threat of punishment, whereas the federal government’s

interest is far more expansive and generalized.

      In sum, Religious Schools and the federal defendants have very different

interests. Given these facts, the federal defendants will neither “advance the same

arguments as” Religious Schools, nor will they “simply confirm” the interests of

Religious Schools in this action. Berg, 268 F.3d at 824. Thus, Religious Schools have

met their minimal burden to establish that no adequate representation exists to




Motion to Intervene and Memorandum in Support                                           24
        Case 6:21-cv-00474-AA     Document 8     Filed 04/09/21   Page 25 of 27




protect their private interests in seeing that the Religious Exemption survives this

litigation.

II.    Alternatively, Religious Schools satisfy the requirements for

       permissive intervention.

       In the alternative, this Court should exercise its discretion and grant

permissive intervention. Under Rule 24(b), courts may grant permissive

intervention to anyone who “has a claim or defense that shares with the main action

a common question of law or fact.” This motion is timely and allowing intervention

will cause no undue delay or prejudice to the original parties because this lawsuit

has just begun. Moreover, Religious Schools’ anticipated defense—that the

Religious Exemption is not only permissible but rather statutorily and

constitutionally required—shares a common question of law or fact with this action.

       As private religious institutions that have a real and existential stake in this

action’s outcome, Religious Schools can provide this Court with a perspective that it

otherwise would not hear—the burden that eliminating the Religious Exemption

would have on religious universities, their students, and their statutory and

constitutional rights. As Religious Schools’ involvement would aid the Court, they

should be allowed to intervene.
                                   CONCLUSION

       The Court should grant Religious Schools’ motion and allow them to

intervene either as of right or permissively. The Court should not assess the

constitutionality of the Religious Exemption without hearing from the very religious

educational institutions that the exemption was designed to protect.




Motion to Intervene and Memorandum in Support                                         25
      Case 6:21-cv-00474-AA    Document 8     Filed 04/09/21   Page 26 of 27




     Respectfully submitted this 9th day of April, 2021.




                                          /s/ Kristen K. Waggoner
DAVID A. CORTMAN*                         KRISTEN K. WAGGONER,
GA Bar No. 188810                         OR Bar No. 067077
ALLIANCE DEFENDING FREEDOM                Lead Counsel
1000 Hurricane Shoals Rd. NE
Suite D-1100                              RYAN J. TUCKER*
Lawrenceville, GA 30043                   AZ Bar No. 034382
Telephone: (770) 339-0774                 MARK A. LIPPELMANN*
dcortman@ADFlegal.org                     AZ BAR No. 036553
                                          ALLIANCE DEFENDING FREEDOM
                                          15100 N. 90th Street
                                          Scottsdale, AZ 85260
                                          Telephone: (480) 444-0020
*Application for Admission Pending        kwaggoner@ADFlegal.org
                                          rtucker@ADFlegal.org
                                          mlippelmann@ADFlegal.org


                  Attorneys for Proposed Intervenor-Defendants




Motion to Intervene and Memorandum in Support                                  26
        Case 6:21-cv-00474-AA     Document 8   Filed 04/09/21   Page 27 of 27




                              CERTIFICATE OF SERVICE

      I hereby certify that on April 9, 2021, the foregoing was served via CM/ECF

on counsel for all parties.
                                          /s/ Kristen K. Waggoner
                                          KRISTEN K. WAGGONER,
                                          OR Bar No. 067077
                                          Lead Counsel

                                          Attorneys for Proposed Intervenor-
                                          Defendants




Motion to Intervene and Memorandum in Support                                   27
